DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 6 June 2022, the specification and claims were amended. Based on these amendments, some of the objections to the drawings, specification, and claims and rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn. The remainder are repeated below (in some cases with minor modifications due to the Applicant’s amendments). In addition, new rejections under 35 U.S.C. 112 have been added.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 122A and 124B have been used to designate both the first and second flow passageways of the coextrusion nozzle 100 (see paragraph 34 as amended on 6 June 2022) and the flowstreams of compounds A and B (see Id.).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 136 has been used to designate both a distal end of the removable insert 120 (see paragraph 34 as amended on 6 June 2022) and a nose (see Id.). The Examiner respectfully suggests replacing “a distal end 136” with “a distal end”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 130 has been used to designate both the distal end of the removable insert 120 (see Figure 7) and the distal end of the coextrusion nozzle 100 (see Figure 8).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 30 states that more details regarding compound B are provided “below”. However, paragraphs 31-41 do not contain such information.
In paragraph 33, the comma preceding “360 degrees” should be deleted.
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
The specification does not describe the coextrusion nozzle as being one piece, as recited in claim 11.
The specification does not describe the distal end of the insert as having an elongated flat portion, as recited in claim 13.
The specification does not describe the strip as having a rectangular or trapezoidal cross-sectional shape, as recited in claim 17.
The specification does not describe the first compound as being only partially encapsulated, as recited in claim 21.

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15 should refer to the speeds of the first and second gear pumps rather than the gear pumps themselves.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 has been amended to recite that “the coextruded strip has a flat profile, such that a thickness of the coextruded strip is constant”. The original disclosure fails to provide support for this limitation. The coextruded strip 230 of Figures 3 and 4 does not have a flat profile or a constant thickness, and the specification fails to include such language. To the extent that a flat surface is shown in Figure 2, Figure 2 is only a partial cross-sectional view and, therefore, does not provide support for the claimed constant thickness. Claim 17 is rejected based on its dependency from claim 2.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 refers to “a separate first and second passageway”. Claim 10 depends from claim 9, which refers to “a first passageway” and “a second passageway”. This suggests the presence of multiple first and second passageways. However, given the context, it appears that the passageways of claim 10 are the same as those of claim 9. This discrepancy makes the scope of claim 10 unclear. For purposes of examination, the passageways of claim 10 will be interpreted as being the same as those of claim 9. Claims 12-14 and 16 are rejected based on their dependency from claim 10.
Claim 13 refers to “a die outlet”. Claim 13 depends from claim 9, which also refers to “a die outlet”. This suggests the presence of multiple die outlets. However, given the context, it appears that the die outlet of claim 13 is the same as that of claim 9. This discrepancy makes the scope of claim 13 unclear. For purposes of examination, the die outlet of claim 13 will be interpreted as being the same as that of claim 9.
Claim 15 recites the limitation “the system”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 15 will be interpreted as reciting “during operation” rather than “during operation of the system”.


Claim Interpretation
Claim 4 refers to “the coextruded strip forming a middle portion of the inner liner layer”. The inner liner layer is made up of a single continuous coextruded strip. See claim 1. Therefore, referring to “the coextruded strip forming a middle portion of the inner liner layer” is the same as referring to “the coextruded strip”. Given the context, it is understood that the intent is to refer to that portion of the coextruded strip that forms a middle portion of the inner liner layer. See paragraph 26 of the Applicant’s specification and Figure 5. Claim 4 will be interpreted accordingly.
This same issue also applies to claims 5-8 with respect to “the coextruded strip forming a first and second lateral end of the inner liner layer”. Similar to claim 4, this language will be interpreted as referring to those portions of the coextruded strip that form lateral ends of the inner liner layer. See paragraph 26 of the Applicant’s specification and Figure 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0320985 (“Kudo”), cited in an IDS, in view of U.S. Patent Application Publication No. 2005/0034802 (“Shirasaka”).
Regarding claim 1, Kudo discloses a method for forming a tire (the tire T; see paragraphs 1, 14, 17, and 18 and Figures 1-3 and 5) having an innerliner (the inner liner rubber portion 1; see paragraph 18 and Figure 5), the method comprising the following steps:
forming a coextruded strip (the rubber strip material 10; see Figures 1A-H and 2 and paragraphs 17 and 21) of a first compound and a second compound (see paragraphs 20 and 21, particularly regions 12 and 14 and rubber materials Q1 and Q2), wherein the first compound is an air impermeable compound (see paragraphs 31-33 and Figures 6 and 9A-F; the region 12a is made of a rubber compound that has a low air permeability); and
winding the coextruded strip onto a tire building drum (the rotational support element 120; see paragraphs 24 and 25 and Figure 2) to form an inner liner layer (the inner liner rubber portion 1; see paragraphs 24, 26, and 27 and Figure 3).
Kudo does not disclose varying the ratio of the first compound to the second compound while winding the coextruded strip, at least in the context of forming the inner liner rubber portion 1. However, Kudo does disclose varying the ratio of different rubber compounds in the tread rubber portion 2 by controlling operation of the screw shafts 107 and 109 and the gear pumps 104 and 105 such that the rubber strip material extruded from the extruding machine 100 is switched between the rubber strip material 10e and the rubber strip material 10f in the midst of the winding step. See paragraphs 46-57 and Figures 7B, 11D, 11E, and 13.
In addition, Shirasaka discloses a tire provided with an innerliner where the rubber of the innerliner is different in the portion corresponding to the side portion of the tire than in the portion corresponding to the tread portion of the tire. Specifically, the ratio of diene rubber is different in these areas. The tire can be produced by extrusion and winding on a rotating support. See paragraphs 25-33. Varying the ratio of diene rubber in the portions of the innerliner corresponding to the side and tread portions of the tire allows the properties of these areas to be tailored. In particular, the adhesion force of the innerliner to the side portion of the tire is increased due to a relatively higher diene rubber content, while the internal pressure holding property of the innerliner is enhanced at the tread portion of the tire due to a relatively lower diene rubber content. See paragraphs 56 and 57.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied the ratio of the compounds in the rubber strip material 10 of Kudo (i.e., the relative sizes of the regions 12, 14) when forming the inner liner rubber portion 1 in order to tailor the properties of the inner liner rubber portion 1 for the different areas of the tire T, as taught by Shirasaka (see paragraphs 56 and 57). Kudo already discloses how to achieve this in the context of the tread rubber portion 2. See paragraphs 46-57.

Regarding claim 2, modified Kudo discloses wherein the coextruded strip has a flat profile (see paragraph 19 of Kudo, which discloses that the rubber strip material 10 has a flat cross sectional shape), such that a thickness of the coextruded strip is constant (the thickness of the rubber strip material 10 is constant in the length direction since the shape of the rubber strip material 10 is set by the discharge port 108a of the extruding die 108; see paragraph 21 and Figure 2 of Kudo).

Regarding claim 3, Kudo does not disclose which rubber compounds are used for the regions 12 and 14, except that the region 12a is made from a rubber compound having low air permeability and the region 14a is made of a hard rubber compound having a higher air permeability. See paragraph 33. However, Shirasaka discloses using diene rubber and butyl rubber for the innerliner of a tire. See paragraphs 56-59. Butyl rubber is better at preventing air permeation than diene rubber. See paragraphs 9 and 57 of Shirasaka.
Given the properties desired by Kudo for the regions 12 and 14 (see paragraph 33), the features of diene and butyl rubbers disclosed by Shirasaka (see paragraphs 9 and 56-59), and Shirasaka’s teaching that diene and butyl rubbers are suitable for producing a tire innerliner (see paragraphs 56-59), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used butyl rubber in the region 12 of modified Kudo and diene rubber in the region 14.

Regarding claim 4, please see the rejections of claims 1 and 3. Shirasaka discloses that the innerliner is preferably 90-60% by mass of butyl rubber and 10-40% by mass of diene rubber. See paragraph 58. Shirasaka also discloses that the diene rubber content is relatively low at the tire tread portion of the innerliner. See paragraphs 56 and 57. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected percentages of butyl rubber and diene rubber from the ranges disclosed by Shirasaka that would result in a low diene rubber content for the middle portion of the inner liner rubber portion 1 of modified Kudo, e.g., ~90% by mass of butyl rubber and ~10% by mass of diene rubber.
Although the percentages disclosed by Shirasaka are by mass and the claimed percentages are by volume, the densities of butyl rubber and diene rubber are similar. Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the present case, there is nothing to indicate that the specific ratio of claim 4 is critical, and it is expected that the ratio disclosed by Shirasaka would function similarly such that one of ordinary skill in the art could have determined the optimal ratio by routine experimentation.
Regarding claim 17, modified Kudo discloses wherein the strip has a rectangular or trapezoidal cross-sectional shape (see paragraph 19 of Kudo, which discloses that the rubber strip material 10 can have a flat substantially trapezoidal shape).

Regarding claim 18, modified Kudo discloses wherein the strip is formed in a continuous manner (see paragraph 21 of Kudo).

Regarding claim 19, modified Kudo discloses wherein the strip is applied in a continuous manner (given what is shown in Figure 2 of Kudo and given that the rubber strip material 10 of Kudo is continuously extruded by the extruding machine 100, the rubber strip material 10 must be applied to the rotational support element 120 in a continuous manner).

Regarding claim 20, modified Kudo discloses wherein the first compound is located radially inward of the second compound (see Figure 4 and paragraph 28 of Kudo; the region 12 is located closer to the winding surface 120b than the region 14, i.e., the region 12 is located radially inward of the region 14).

Regarding claim 21, modified Kudo discloses wherein the first compound is only partially encapsulated (see the region 12 in at least Figures 1B and 1C of Kudo).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Shirasaka, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2012/0160388 (“Kaes”), cited in an IDS.
Regarding claim 5, please see the rejections of claims 1 and 3. Modified Kudo does not disclose wherein the coextruded strip forming a first and second lateral end of the inner liner layer has less than 10% of the first compound, although Shirasaka does disclose that the butyl rubber content should be lower at the tire side portions of the innerliner than at the tire tread portion. See paragraphs 56 and 57.
Kaes discloses an inner liner 400 composed of a first zone 420 and a second zone 410. The first zone 420 extends under the crown from one shoulder 430 to the other shoulder 430. The first zone 420 is preferably formed of an impermeable material such as butyl, bromobutyl, or halobutyl rubber. The second zone 410 has a first end 412 located in the bead portion 180 of the tire and a second end 415 terminating in the shoulder area 430 of the tire. The second zone 410 does not extend under the crown between the shoulders 430. The second zone 410 is comprised of a nonhalobutyl, nonbromobutyl, or nonbutyl rubber. The inner liner 400 is preferably continuous, with the first zone 420 joined to the second zone 410 in the shoulder area of the tire. See Figure 1 and paragraphs 36 and 37.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a nonbutyl rubber (e.g., a diene rubber) for the lateral ends of the inner liner rubber portion 1 of modified Kudo since Kaes indicates that such an arrangement is suitable (see paragraph 37) and since Shirasaka teaches that a high diene rubber content is beneficial in tire side portions of an innerliner (see paragraphs 56 and 57). In other words, it would have been obvious to have varied the relative sizes of the regions 12 and 14 in modified Kudo such that the region 12 was eliminated in the lateral ends of the inner liner rubber portion 1, with the region 14 constituting 100% of the rubber strip material 10 in these areas.

Regarding claims 6-8, please see the rejection of claim 5.

Claims 9-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Shirasaka, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2009/0229738 (“Lo Presti”).
Regarding claim 9, modified Kudo discloses wherein the coextruded strip is formed by extruding the first compound (the rubber material Q1; see paragraph 21 and Figure 2 of Kudo) through a first extruder (the main body case 103 and screw shaft 109; see Id.) and a first gear pump (the gear pump in the head portion 105; see Id.) and into a coextrusion nozzle (the coalescence portion 106 and extruding die 108; see Id.), extruding the second compound (the rubber material Q2; see Id.) through a second extruder (the main body case 102 and screw shaft 107; see Id.) and a second gear pump (the gear pump in the head portion 104; see Id.) and into the coextrusion nozzle (the coalescence portion 106 and extruding die 108; see Id.), and forming the coextruded strip (the rubber strip material 10).
Modified Kudo does not explicitly disclose that the coextrusion nozzle has first and second passageways, wherein the first and second passageways are joined together immediately upstream of a die outlet of the coextrusion nozzle. However, such structure is well known in the context of coextrusion nozzles. See Figure 3 of Lo Presti, for example. As discussed in paragraph 59 of Lo Presti, a die 119 communicates with first and second extruders 120 and 121 through first and second inlet channels 122 and 123 that convey first and second elastomeric materials towards an outflow port 124. The first and second materials flowing through the extrusion die 119 are coupled to produce a continuous elongated element 117, as shown in Figures 4 and 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the coalescence portion 106 of Kudo with first and second passageways for receiving the rubber materials Q1 and Q2 from the corresponding extruders, with the passageways joined together immediately upstream of the outlet of the extruding die 108 of Kudo, as taught by Lo Presti. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Regarding claim 10, modified Kudo discloses wherein the coextrusion nozzle has an insert (the partition 127 from Lo Presti; see Figures 3 and 6 and paragraph 61; the partition 127 would be added to provide the first and second passageways discussed in the rejection of claim 9) which divides the nozzle into a separate first and second passageway (see Figures 3 and 6 and paragraph 61 of Lo Presti; see also the corresponding rejection under 35 U.S.C. 112).

Regarding claim 11, Kudo does not disclose that the coalescence portion 106 and the extruding die 108 are one piece. However, Lo Presti discloses a one-piece coextrusion nozzle (the extrusion die 119; see Figure 3 and paragraphs 58-59, particularly the cross hatching in Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a one-piece coextrusion nozzle in modified Kudo since Lo Presti indicates that such a construction is suitable (see Figure 3 of Lo Presti). This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Alternatively, see MPEP 2144.04(V)(B), which discusses In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”).

Regarding claim 13, modified Kudo discloses wherein the insert has a distal end for positioning adjacent a die outlet of the coextrusion nozzle (the left end of the partition 127 is adjacent the outflow port 124 in Figure 3 of Lo Presti; see also the corresponding rejection under 35 U.S.C. 112), and wherein the distal end has an elongated flat portion (see Figures 3 and 6 and paragraph 61 of Lo Presti).

Regarding claim 14, as discussed above in connection with claim 1, it would have been obvious in view of Shirasaka to have varied the ratio of the compounds in the rubber strip material 10 of Kudo when forming the inner liner rubber portion 1, and Kudo discloses an appropriate method to achieve this in the context of the tread rubber portion 2. Specifically, Kudo discloses varying the ratio of different rubber compounds in the tread rubber portion 2 by controlling operation of the screw shafts 107 and 109 and the gear pumps 104 and 105 such that the rubber strip material extruded from the extruding machine 100 is switched between the rubber strip material 10e and the rubber strip material 10f in the midst of the winding step. See paragraphs 46-57. Accordingly, modified Kudo discloses wherein a ratio of a volume of the first compound to a volume of the second compound is varied by changing a ratio of a speed of the first gear pump to a speed of the second gear pump, as claimed.

Regarding claim 15, please see the rejection of claim 14.

Regarding claim 16, modified Kudo does not disclose that the insert is removable. However, see MPEP 2144.04(V)(C), which discusses In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.”).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Shirasaka and Lo Presti, as applied to claim 10 above, and further in view of U.S. Patent Application Publication No. 2007/0031529 (“Koch”), cited in an IDS.
Regarding claim 12, modified Kudo does not disclose that the coextrusion nozzle is mounted on a rotatable head.
Koch discloses an applicator head 130 (see Figure 1) that is rotatable about the Z axis (see paragraph 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mounted the coextrusion nozzle of modified Kudo on a rotatable head since Koch teaches that this is a suitable mounting arrangement for an extrusion nozzle (see paragraph 45). This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Response to Arguments
The Applicant's arguments regarding the rejections under 35 U.S.C. 103 have been fully considered, but they are not persuasive. The Applicant argues that Kudo teaches using different strips rather than varying the ratio of different compounds in one strip.
The Examiner respectfully disagrees. In Kudo, rubber materials Q1 and Q2 are fed by screw shafts 107 and 109 and gear pumps into a rubber coalescence portion 106 and then through a discharge port 108a of an extruding die 108 to form a rubber strip material 10. The rubber materials Q1 and Q2 are extruded so as to match the shapes of the first region 12 and the second region 14, respectively. See paragraph 21 and Figures 1-2. There is only one discharge port and one corresponding extruded strip. Further, given what is shown in Figure 1F, for example, it is unclear how two different strips could be separately extruded and combined to form that particular rubber strip. In addition, as discussed above in connection with claim 1, Kudo discloses varying the ratio of different rubber compounds in the tread rubber portion 2 by controlling operation of the screw shafts 107 and 109 and the gear pumps 104 and 105 such that the relative amounts of the rubber materials Q1 and Q2 fed to the coalescence portion 106 change and the rubber strip material extruded from the extruding machine 100 is switched between the rubber strip material 10e and the rubber strip material 10f in the midst of the winding step. See paragraphs 50, 52, 53, and 56 and Figures 11D and 11E. Again, only one strip is being extruded.
With respect to the arguments regarding Shirasaka, Shirasaka is relied upon to teach that the properties of an inner liner should be tailored to the different areas of a tire by varying the ratio of diene rubber. Shirasaka is not relied upon for the specific means of achieving this.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726